DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
4.	As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a 
Claim Rejections - 35 USC § 112
5.	Regarding claim 17, the phrase "of a type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "of a type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
6.	Claim limitation “means of spacer sections” in claim 29, “means of gluing” in claim 30, “means of a mechanical constraint” in claim 31 and “means of insertion” of claim 32 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (3,813,853) in view of the European Patent (EP 0350338 A2).
10.	Regarding to claim 17, Anderson discloses a dust collector (21 in Fig. 7, col. 1, lines 5-10) comprising one or more filtering assemblies (26) having a plurality of filtering elements (27, col. 4, lines 50-64) extending in a tubular form and closed at one end (col. 6, lines 19-40), wherein the filtering elements as filter bags (27) made of filtering material and all the filtering elements (27) of the same filtering assembly (26) are kept in contact with each other along a direction parallel to their length, so as to enclose therebetween closed flow channels, open at one end, for the gaseous fluid and the cross-sections of the filtering elements and flow channels define, as a whole, a cross-section of the respective filtering assembly as a two-dimensional repetition of closed geometric figures, the flow channels are closed at the end opposite the end at which the filtering elements are closed (see Figs. 7 and 9), and the dust collector further comprising a cleaning system (70, col. 7, line 23 through col. 8, line 16) for periodic automatic or semi-automatic cleaning of said one or more filtering assemblies (26).  Claim 17 differs from the disclosure of Anderson in that the filter elements are made of a rigid or semi-rigid filtering material and at least some of the filtering elements are connected to each other with interposition of spacer sections, which extend along the 
11.	Regarding to claim 18, the European reference shows in Figure 2 that the spacer sections (12, 22) are arranged on generatrices of the filtering elements (3) so as to form rows of filtering elements.
12.	Regarding to claim 19, the European reference shows in Figures 1 and 2 that rows of filtering elements (3) are arranged parallelly to a first axis and are placed side by side in a direction perpendicular to the first axis, so that each filtering element (3) is in contact, along a generatrix thereof, with a generatrix of an adjacent filtering element.
13.	Regarding to claim 20, the European reference shows in Figure 2 that the filtering elements (3) have a curvilinear cross-section; the rows of filtering elements are kept in contact with each other so that along a generatrix, each filtering element is in contact with the generatrix of a filtering element in the adjacent row (Figure 2).

15.	Regarding to claim 22, the European reference shows in Figs. 2, 8 A&B that the closure bottom is delimited by a profile tangent to the filtering elements on a first axis and sufficient to house a spacer section on a second axis so as to prevent dust from depositing, said second axis being perpendicular to said first axis (see details of Figs. 2 and 8 A&B).
16.	Regarding to claim 23, the European reference shows in Figure 12 that each filtering assembly comprises an external casing (F in Fig. 12) that extends between the head and the closure bottom and that encloses all the filtering elements (3) of the filtering assembly, and wherein further flow channels for the gaseous fluid are defined between the filtering elements and an internal surface of the external casing (F).
17.	Regarding to claim 27, the European reference shows in Figure 3 that the filtering elements are made by coupling sheets that are permanently deformed so that their cross-section is defined by repetitions of D-shaped forms (see 11 & 21 in Fig. 3) that are connected to each other.

19.	Regarding to claim 30, the European reference shows in Fig. 4 that contact between the straight parts of the D-shaped forms and the rows of filtering elements is obtained by means of gluing or welding (51, col. 5, line 55 through col. 6, line 10).
20.	Regarding to claim 31, the European reference discloses contact between the straight parts of the D-shaped forms (12, 22) and the rows of filtering elements is obtained by means of a mechanical constraint (col. 5, lines 60-61).
21.	Regarding to claim 32, the European reference discloses contact between the straight parts (12, 22 in Fig. 3) of the D-shaped forms (11, 21) and the rows of filtering 
22.	Regarding to numerical requirements “the cross-section of the filtering elements is circular and each filtering element (2) has a cross-section with a diameter comprised between 5 and 30 millimetres; the ratio between the length of a filtering element and its diameter ranges between 15 and 100” of claim 24, “the length of the spacer sections is greater than zero and less than, or equal to, once the diameter of the filtering elements” of claim 25, and “the length of the filtering elements is less than 1500 millimetres” of claim 26, unexpected results must be established by factual evidence.  Mere conclusory statements in the specification do not suffice.  In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972).  In re Wood, 528, F.2d 638, 642, 199 USPQ 137, 140 (CCPA 1978).
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        June 22, 2021